Exhibit 23 Consent of RubinBrown LLP Consent o f Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-150496) of FutureFuel Corp. of our reports dated March12, 2015, relating to the consolidated financial statements of FutureFuel Corp. and subsidiaries and the effectiveness of internal control over financial reporting of FutureFuel Corp. and subsidiaries, which appear in this Form 10-K. /s/ RubinBrown LLP St. Louis, Missouri March 12, 2015
